           Case 2:20-cv-01770-APG-DJA Document 9 Filed 01/07/21 Page 1 of 1




 1                            UNITED STATES DISTRICT COURT

 2                                   DISTRICT OF NEVADA

 3 COREY D. CHRISTENSEN,                                Case No.: 2:20-cv-01770-APG-DJA

 4          Plaintiff                                     Order Accepting Report and
                                                      Recommendation and Dismissing Case
 5 v.                                                         Without Prejudice

 6 ROCHELLE T. NGUYEN and MATTHEW                                      [ECF No. 8]
    LAY,
 7
            Defendants
 8
           On December 3, 2020, Magistrate Judge Albregts recommended that I dismiss this case
 9
   without prejudice because plaintiff Corey Christensen did not file an amended complaint by the
10
   given deadline. ECF No. 8. Christensen did not object. Thus, I am not obligated to conduct a de
11
   novo review of the report and recommendation. 28 U.S.C. § 636(b)(1) (requiring district courts
12
   to “make a de novo determination of those portions of the report or specified proposed findings
13
   to which objection is made”); United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003)
14
   (en banc) (“the district judge must review the magistrate judge’s findings and recommendations
15
   de novo if objection is made, but not otherwise” (emphasis in original)).
16
           I THEREFORE ORDER that Magistrate Judge Albregts’ report and recommendation
17
   (ECF No. 8) is accepted and this case is dismissed without prejudice. The clerk of court is
18
   instructed to close this case.
19
           DATED this 6th day of January, 2021.
20

21
                                                      ANDREW P. GORDON
22
                                                      UNITED STATES DISTRICT JUDGE
23
